IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DETARSHA CASTRO                      NOT FINAL UNTIL TIME EXPIRES TO
BRADLEY,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2626
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 11, 2017.

An appeal from the Circuit Court for Duval County.
Russell Healey, Judge.

Nancy A. Daniels, Public Defender, and Barbara J. Busharis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




         ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      We previously affirmed Appellant’s consecutive mandatory minimum

sentences for aggravated assault and possession of a firearm by a convicted felon

based on our en banc decision in Walton v. State, 106 So. 3d 522 (Fla. 1st DCA
2013), which held that mandatory minimums under the 10-20-Life statute must be

imposed consecutively regardless of whether the defendant possessed or

discharged a firearm. However, the Florida Supreme Court quashed our decision

in this case and remanded for reconsideration in light of its decisions in Walton v.

State, 208 So. 3d 60 (Fla. 2016), and Williams v. State, 186 So. 3d 989 (Fla. 2016).

See Bradley v. State, 42 Fla. L. Weekly S681 (Fla. May 26, 2017).

       In Williams, the Court held that “consecutive sentencing of mandatory

minimum imprisonment terms for multiple firearm offenses is impermissible if the

offenses arose from the same criminal episode and a firearm was merely possessed

but not discharged.” 186 So. 3d at 993; accord Walton, 208 So. 3d at 64. But, the

Court further held that “[i]f . . . multiple firearm offenses are committed

contemporaneously, during which time multiple victims are shot at, then

consecutive sentencing is permissible but not mandatory.” Williams, 186 So. 3d at

993.

       Williams did not directly address whether or not consecutive mandatory

minimum sentences were permissible where, as here, the defendant only shot at

one victim but was convicted of multiple firearm offenses arising out of the same

criminal episode. However, in Burns v. State, this court read Williams to permit

the trial court to impose consecutive sentences in these circumstances. 212 So. 3d
546, 546 (Fla. 1st DCA 2017) (“As Burns discharged a firearm striking a single


                                         2
victim and as both offenses arose out of a single criminal episode, consecutive

sentences were permissible but not required.”); see also Wilson v. State, 2017 WL
1653435 (Fla. 1st DCA May 2, 2017).

      Accordingly, based on Williams, we vacate Appellant’s sentence because

the trial court believed based on our prior precedent that it was required to impose

consecutive mandatory minimum sentences, and based on Burns, we remand for

the trial court to exercise its discretion in deciding whether to impose concurrent or

consecutive mandatory minimum sentences. Also, as we did in Burns, we certify

conflict with Torres-Rios v. State, 205 So. 3d 883 (Fla. 5th DCA 2016) (holding

that concurrent sentences must be imposed under section 775.087(2) where a

single shot is fired at only one person during a single criminal episode).

      Sentence VACATED and REMANDED with directions.

B.L. THOMAS, C.J., WETHERELL, and RAY, JJ., CONCUR.




                                          3